Citation Nr: 0422062	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  00-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for trench mouth and 
pyorrhea.

2.  Entitlement to dental treatment due to trench mouth and 
pyorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran reportedly served on active duty from February 
1943 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
trench mouth and pyorrhea and denied dental treatment due to 
trench mouth and pyorrhea.  This matter was previously before 
the Board in May 2001 at which time it was remanded to the RO 
for additional development, to include clarification from the 
veteran regarding a hearing request.  In a March 2003 rating 
decision, the RO granted the veteran eligibility for dental 
treatment to teeth #'s 1, 2, 4, 11, 12, 13, 14, 15, 16, 18, 
19, 21, 29, 30, 31 and 32 due to dental trauma, and did not 
find him eligible for dental treatment to tooth #17.  As this 
decision is not considered a full grant of benefits sought by 
the veteran regarding his claim for dental treatment due to 
trench mouth and pyorrhea, the issue remains in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, this case was previously remanded by the 
Board in May 2001, in part, to obtain clarification regarding 
the veteran's request for a hearing.  The veteran clarified 
his request in March 2003 by stating that he no longer 
desired a formal hearing in connection with his appeal, but 
rather wanted an informal Decision Review Officer conference.  
The conference took place in March 2003.  However, subsequent 
correspondence from the veteran in May 2004 and July 2004 
clearly reflect his desire to attend a videoconference 
hearing before the Board. 

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, this case must be returned 
to the RO so that the veteran is afforded an opportunity to 
present testimony at a Board hearing via videoconference.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
veteran for a Board videoconference 
hearing.  The RO should notify the 
veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



